Citation Nr: 1810717	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee with mild degenerative arthritis.  

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee with mild degenerative arthritis and limitation of motion.


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for right and left knee disabilities, assigning separate 10 percent ratings, effective May 16, 2012.  

The Veteran waived his right to a hearing before the Board in his April 2014 substantive appeal, via a VA Form 9.  

This matter was previously before the Board in February 2016, at which time the Board remanded the claim for further development.  The RO subsequently granted service connection for left knee limitation of flexion and assigned a noncompensable rating.  The disability rating assigned for the limited flexion of the left knee is inextricably intertwined with the left knee claim currently on appeal.

The claim for separate initial ratings in excess of 10 percent for the service-connected right and left knee disabilities has now been returned to the Board for further appellate consideration.  

Additionally, the Board observes that during the pendency of the appeal, the Veteran filed a supplemental service connection claim for a back disability as secondary to the bilateral knee disabilities.  A December 2013 rating decision denied service connection for the back disability.  The Veteran did not file a notice of disagreement, and the claim for service connection for a back disability is not in appellate status.  





FINDINGS OF FACT

1.  The Veteran's service-connected right knee patellofemoral syndrome with mild degenerative arthritis is primarily productive of pain, occasional tenderness to palpation, and range of motion limited to no worse than 80 degrees of flexion and full extension.  Lateral instability or recurrent subluxation in the right knee has not been shown.

2.  The Veteran's service-connected left knee patellofemoral syndrome with mild degenerative arthritis is primarily productive of pain on motion, pain on weight bearing, and range of motion limited to no worse than 60 degrees of flexion and to no worse than 10 degrees of extension.  Lateral instability or recurrent subluxation in the left knee has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2017).

2.  The criteria for an initial disability rating higher than 10 percent for the Veteran's left knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Matters

The Board limits its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  


II.  Pertinent Statutes and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Applicable here, staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above; in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98 (August 14, 1998).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Diagnostic codes (DCs) relevant to knee disabilities include 5003, 5010, and 5256 through 5263.  Under Diagnostic Codes 5003 and 5010, arthritis established by X-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  In the absence of limitation of motion, a 20 percent rating is appropriate with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.   For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (f)(2017).

Diagnostic Code 5256, which evaluates ankylosis of the knee, provides for a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256. 

Under Diagnostic Code 5257, other knee impairment is evaluated based upon recurrent subluxation and/or lateral instability. This Diagnostic Code provides that a 10 percent disability rating is warranted for slight disability, a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.  38 C.F.R. § 4.71a.  See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that DC 5257 is not predicated on loss of range of motion).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258. 

When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259. 

Under DC 5260, which evaluates limitation of flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which evaluates limitation of extension, a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension).  VAOPGCPREC 9-2004 (Sept. 17, 2004).

Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.  See VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63,604 (1997).

Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2017).  Amputation not improvable by prosthesis controlled by natural knee action warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5165 (2017).

IV.  Analysis 

The Veteran is currently assigned a 10 percent initial disability rating under DC 5260 for patellofemoral syndrome of the right knee with degenerative arthritis beginning May 16, 2012, based on painful, yet noncompensable limitation of motion.

He is also assigned a separate 10 percent disability rating under DC 5003-5261 for patellofemoral syndrome of the left knee with degenerative arthritis beginning May 16, 2012, based on painful noncompensable limitation of extension, and beginning April 12, 2016, a non-compensable rating specifically for limitation of left knee flexion under DC 5003-5260.  The Veteran asserts that his bilateral knee disabilities warrant higher ratings.    

Turning to the relevant evidence of record, the Veteran has not sought treatment at VA for his bilateral knee disabilities nor has he indicated that he has sought treatment from a private physician or facility.  There are no pertinent VA or private treatment records associated with the claims file.  Thus, the Board will focus on the relevant medical evidence of record, which includes two VA examinations and lay evidence.  

The Veteran was afforded a VA compensation examination in January 2013.  Upon examination, the Veteran had right knee flexion to 120 degrees and normal extension to 0 degrees, with no objective evidence of pain on motion or following repetitive motion.  After three repetitions, additional limitation of motion was found to 110 degrees regarding the right knee flexion, but no additional limitation of motion on extension was found.  As to the left knee, the Veteran had left knee flexion to 120 degrees and normal extension to 0 degrees, with no objective evidence of pain on flexion or extension or objective evidence of pain following repetitive motion.  After three repetitions, no additional limitation of flexion or extension was found in the left knee.  

The Veteran reported to the January 2013 examiner he experienced daily knee flare-ups, bilaterally, that caused difficulty in standing and walking.  The examiner reported that the Veteran's functional loss consisted of less movement than normal bilaterally.  The examiner did not find weakened movement, fatigability, incoordination, pain on movement, swelling, atrophy, instability, disturbance of locomotion, interference with sitting or standing, or patellar subluxation/dislocation for either knee.  There was evidence of tenderness to palpation of the joint line or soft tissue of the knees, bilaterally.  Shin splints, meniscal conditions, pertinent surgical procedures, scars, or ankylosis were not found.  Muscle atrophy was not present in either leg.  Muscle strength of the lower extremities was rated as 5 out of 5 (normal) bilaterally.  X-ray studies were afforded to the Veteran and were interpreted as normal for both knees.  

The Veteran was afforded additional x-rays of both knees in April 2016.  The x-rays showed evidence of early degenerative changes with slight spiking of the tibial spines and suggested slight narrowing of the right medial joint compartment.  No joint effusions were evident.  The impression was early degenerative arthritis, bilaterally.  

The Veteran was afforded an additional VA compensation examination in April 2016.  The Veteran reported being employed as a barber, noting that he had reduced his work hours due to his worsening knee pain.  He described the pain as located at the underside of the knee cap and behind the knees.  Specifically, the front of the knee cap felt sore or throbbed, and behind the knees, the pain felt like a strain.  The Veteran also experienced pain upon prolonged sitting and standing.  The Veteran reported flare ups that occur at the end of each work day after standing for hours, but denied experiencing a change in functionality of his knees.  The Veteran reported that he must change positions often to help alleviate pain during flare ups.  He contends his bilateral knee pain resolves with ice and Tylenol.  The Veteran had not sought treatment for his bilateral knee disabilities with his primary care physician or at the emergency room.  

On range of motion testing, the Veteran's right knee flexion was to 80 degrees and extension to 0 degrees (normal) with no evidence of pain with active motion and no pain on weight bearing.  The Veteran's left knee flexion was to 60 degrees and extension was to 10 degrees.  Pain was not noted on range of motion testing, but pain on weight bearing was noted.  The examiner also found no evidence of tenderness or pain on palpation of the joint or associated soft tissue or evidence of crepitus.  The Veteran was able to perform three repetitions, bilaterally, without additional limitation of flexion or extension.  The examiner found no pain, weakness, fatigability, or incoordination that significantly limited the Veteran functional ability with repeated use over time, bilaterally.  The Veteran denied experiencing knee subluxation, lateral instability, or recurrent effusion.  Stability testing was performed on the right knee and none was found.  As to the left knee, no lateral or medial instability was noted, but anterior and posterior instability testing was not completed as the Veteran was not cooperative.  The left patella had slight hypermobility on lateral displacement.  The Veteran's gait was slightly antalgic.  There was no muscle atrophy in the lower extremities, and muscle strength was 5 out of 5 (normal), bilaterally.  Ankylosis, effusion, increased warmth, and erythema were not found.  

In light of the relevant evidence of record, the Board finds that, the Veteran is not entitled to initial disability ratings in excess of 10 percent for either knee during the appeal period.  

Ratings higher than 10 percent are not warranted under DC 5003 for either knee.  The provision for a 20 percent rating for arthritis is not applicable here, as the record above clearly shows some limitation of motion in both knees.  Moreover, a separate rating under DC 5003 is not warranted, as the 10 percent ratings currently assigned already contemplate painful motion.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  

The Veteran does not meet the criteria to support a disability rating in excess of 10 percent for either knee under DC 5260.  For a 20 percent disability rating under DC 5260 to be awarded, the Veteran's flexion would have to be limited to 16 to 30 degrees, and this is not demonstrated here.  During the period on appeal, the Veteran's right knee flexion was to 80 degrees, and left knee flexion was to 60 degrees, at worst.  As the Veteran's flexion in either knee does not meet the criteria for a higher rating in excess of 10 percent, higher disability ratings under DC 5260 is not warranted for the entire period on appeal.  

The Veteran also does not meet the criteria to support a disability rating in excess of 10 percent for either knee under DC 5261.  Extension of the right knee has consistently been normal during the appeal period, and left knee extension was to 10 degrees at worst, as shown on the most recent VA compensation examination.  For a 20 percent disability rating under DC 5261, the Veteran's flexion would have to be limited to 15 to 19 degrees.  As the Veteran's extension in either knee does not meet the criteria for a rating in excess of 10 percent under DC 5261, a higher disability rating under this DC is not warranted for either knee at any time during the period on appeal.  

Moreover, while extension of the left knee to 10 degrees on April 2016 VA examination is consistent with a 10 percent rating under DC 5261, a separate rating under DC 5261 is not warranted because the limitation of left knee flexion is not shown to be compensable.  As indicated above, separate ratings under DC 5260 and 5261 are only warranted in the same knee if both flexion and extension are shown to meet the 10 percent (compensable) rating criteria.  VAOPGCPREC 9-2004.

The Board also considered whether the Veteran's right and left knee disabilities have been productive of any functional loss due to pain causing additional disability beyond that reflected on range-of-motion measurements.  Upon review of the evidence of record, the Veteran has been found to have bilateral knee pain, which during flare-ups, caused difficulty standing for a long period of time and difficulty walking.  His knee pain during these flare-ups has also been shown to periodically prevent him from performing his job duties (presumably due to difficulty standing and walking). That notwithstanding, the Board finds that the Veteran's bilateral knee disabilities are not so disabling as to approximate the level of impairment required for the assignment of ratings higher than 10 percent for either knee.  The April 2016 examiner found there was no additional loss of range of motion on repetitive testing in either knee.  Importantly, the April 2016 VA examiner indicated that the right and left knee joint functions were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive-use testing.  During the April 2016 VA examination, the Veteran was specifically found to have no functional loss or functional impairment of the knee joints, to include but not limited to repeated use over time.  Additionally, the VA examinations do not suggest that the findings on examination would change to the degree required for a higher rating during a flare-up, due to pain nor does any other evidence of record, to include the Veteran's lay statements.  The Board finds that the Veteran's functional limitations have been considered in the Veteran's already assigned 10 percent ratings for each knee.  See 38 C.F.R. § 4.59. 

The Board also finds that the Veteran is not entitled to a higher or separate disability rating under DC 5257 for either knee.  During both the January 2013 and April 2016 VA examinations, recurrent subluxation or lateral instability was not demonstrated.  Accordingly, DC 5257 is not for application.  

The Board also considered the application of any other diagnostic codes pertinent to the knees.  However, the clinical evidence does not establish, and the Veteran has not alleged, that he has ankylosis of the knees, a meniscus condition, impairment of the tibia or fibula, or genu recurvatum.  Therefore, DCs 5256, 5258, 5259, 5262, and 5263 are not for application.  

The Board acknowledges the Veteran's contention that he is entitled to higher ratings for the service-connected bilateral knee disabilities.  The Veteran is competent to report observable knee symptoms, such as pain and limited motion.  See Layno, 6 Vet. App. at 469.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his service-connected bilateral knee disabilities as applied to the applicable schedular rating criteria.  Doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Therefore, in assigning a disability rating, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to rate disabilities of the musculoskeletal system.  Further, their opinions are based on a review of the record and on an in-person examination of the Veteran.  The examinations were thorough and provide enough detail to rate the Veteran under the relevant rating criteria.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  When considered in conjunction with the relevant rating criteria, the preponderance of the evidence is against a finding that ratings higher than or in addition to those assigned herein are warranted for the service-connected bilateral knee disabilities.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the record does not show that the Veteran is entitled to separate ratings in excess of 10 percent for right and left knee disabilities at any time during the appeal period.  No staged ratings are warranted.  The preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C. § 5107 (b); see also Gilbert, 1 Vet. App. at 49. 

ORDER

An initial disability rating in excess of 10 percent for left knee patellofemoral syndrome of the left knee with mild degenerative arthritis and limited flexion is denied. 

An initial disability rating in excess of 10 percent for right knee patellofemoral syndrome of the left knee with mild degenerative arthritis is denied. 




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


